DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9 2022 has been entered.
Receipt of Arguments/Remarks filed on March 9 2022 is acknowledged. Claims 1-20 are pending.   Claim 1 was amended. Claims 5-7 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27 2017. Claims 1-4 and 8-10 are directed to the elected invention.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13 2022 was considered by the examiner.

Withdrawn Rejections
The amendments and arguments filed March 9 2022 are sufficient to overcome the rejection of claims 1-4 and 8-10 under 35 U.S.C. 103 over Lin et al. (Biomacromolecules, 2007, cited in the Office action mailed on 7/3/19) in view of Antunes et al. (Biomacromolecules, 2011, cited in the Office action mailed on 7/3/19).  The claims as amended require the second electrically charged portion to have a positive charge distribution and a third electrically charged portion to have a positive charge distribution.  As argued by Applicants, see page 2 of arguments (page 7 of the argument), this excludes a layered product of alternating charges.  Thus, the instant claims exclude polyelectrolyte multilayers.  

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the complex and method of enhancing immune response and among species of first electrically charged substance, second electrically charged substance, charge-redistribution substance and carried substance, as set forth in the Office action mailed on July 28 2017 and January 18 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 28 2017 and January 18 2018 is partially withdrawn.  Claims 5-7, directed to non-elected species of carried substance, first electrically charged substance, second electrically charged substance and charge-redistribution substance are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-20, directed to a method for enhancing immune response are still withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sally Teng on July 13 2022.

The application has been amended as follows: 
	Please cancel claims 11-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to a biodegradable nanocomplex comprising a first electrically charged substance, a charge-redistribution substance, a second electrically charged substance and a carried substance wherein the carried substance is held inside the biodegradable nanocomplex.  The nanocomplex has specific structural arrangement that is not taught or suggested by the prior art.  Specifically, the nanocomplex has a nonuniform positive charge distribution along a radial direction wherein the nonuniform positive charge distribution comprises a first electrically charged portion, a second electrically charged portion and a third electrically charged portion wherein the third electrically charge portion comprises an outermost surface of the biodegradable and the second and third electrically charged portions have a positive charge distribution and the second volume charge density is different than the third volume charge density.  The prior art does not suggest such a structural arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616